                  Case 1:18-cv-03092-TDC Document 3 Filed 10/08/18 Page 1 of 1



                                   IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF MARYLAND
Gareth Parks                                            *
      Plaintiff,
                                                        *
      v.                                                               Case No.   18-3092
Baltimore Police Dept., et al.,
                                                        *

      Defendant.                                        *

                                   ENTRY OF APPEARANCE IN A CIVIL CASE

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:
                                                                 Plaintiff
             Enter my appearance as counsel in this case for the _______________________________

             I certify that I am admitted to practice in this Court.


10.8.2018
Date                                                        Signature
                                                             Gayle Horn, Bar No. 07182
                                                            Printed name and bar number

                                                             311 N Aberdeen, Chicago, IL 60607
                                                            Address
                                                             gayle@loevy.com
                                                            Email address
                                                             312-243-5900
                                                            Telephone number
                                                             312-243-5902
                                                            Fax number




EntryofAppearanceCivil (08/2015)
